 

Case 5:19-cr-00130-H-BQ Document 28 Filed 12/03/19 Page1of2 PagelD 78

CLERK US DISTRICT COURT
NORTHERN DIST. OF TX
FILED

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXA$Qj{9 DEC -3 PM 3: 26

 

LUBBOCK DIVISION
DEPUTY CLERK

UNITED STATES OF AMERICA § .

§

§
Vv. § CASE NO: 5:19-CR-130-H-BQ-1

§

§
AIDEN BRUCE-UMBAUGH §

ORDER

Before the Court is Defendant’s Response to Media’s Request for Detention Hearing
Exhibits (ECF No. 25) and the Government’s Response to Media’s Request for Detention Hearing
Exhibits (ECF No. 26), both filed December 2, 2019. The parties filed their respective responses,
at the Court’s direction, following the District Clerk’s receipt of a media request for copies of all
exhibits admitted at the detention hearing conducted in this matter. The Government raises no
objection to the exhibits’ release. Defendant, however, citing his constitutional right to a fair trial
and the general privacy interests of third parties involved in the jail call recordings, objects to
release of the exhibits. The Court construes Defendant’s response, and the objections contained
therein, as a request to seal the exhibits until further order of the Court. It is therefore

ORDERED that any interested third party may respond to Defendant’s request to have the
exhibits sealed by filing a written response that includes any objections the third party may have
to such an order, as well as supporting legal authority for such objections. Third party responses
are to be filed no later than 5:00 p.m. CST, December 10, 2019.

The Clerk will furnish a copy of this Order to each attorney of record, as well as the media

outlet who submitted the record request.

 
 

Case 5:19-cr-00130-H-BQ Document 28 Filed 12/03/19 Page 2of2 PagelD 79

DATED: December 3, 2019. /))

D. GORDON Ree,
UNITED STATES CISTRATE JUDGE
